UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6282


DARRELL J. MICKELL,

                    Plaintiff - Appellant,

             v.

BRYAN STIRLING; C. REYNOLDS; MR. DAVIS; MR. SHARPE; MR.
GRAHAM; MR. NOLAN; MR. WILLIAMS; MS. SHAW; MS. SMITH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:15-cv-04656-RBH)


Submitted: September 29, 2017                                 Decided: October 12, 2017


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell J. Mickell, Appellant Pro Se. David Cornwell Holler, LEE ERTER WILSON
HOLLER & SMITH, LLC, Sumter, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell J. Mickell appeals the district court’s order accepting the recommendation

of the magistrate judge and granting defendants’ motion for summary judgment in

Mickell’s 42 U.S.C. § 1983 (2012) action and the magistrate judge’s orders denying his

motions to appoint counsel and to compel. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Mickell v. Stirling, No. 6:15-cv-04656-RBH (D.S.C. Dec. 29, 2015; Jan. 25, 2016; Sept.

13, 2016; Feb. 15, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                            2